LAZARE KAPLAN INTERNATIONAL INC.
SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

          This Second Amendment (herein, the “Amendment”) to Revolving Credit
Agreement is entered into as of August __, 2007, between Lazare Kaplan
International Inc., a Delaware corporation (the “Borrower”) and HSBC Bank USA,
National Association, as lender (the “Bank”).

PRELIMINARY STATEMENTS

          A.           The Borrower and Bank entered into a certain Revolving
Credit Agreement, dated as of September 28, 2004, as amended by the First
Amendment to Revolving Credit Agreement between Borrower and Bank dated as of
December 1, 2005 (the Revolving Credit Agreement, as the same has been amended
prior to the date hereof, being referred to herein as the “Credit Agreement”).
All capitalized terms used herein without definition shall have the same
meanings herein as such terms have in the Credit Agreement.

          B.           To induce Bank to continue to extend the credit facility
to Borrower and to provide for certain requests of Borrower with respect to
additional permitted Indebtedness, Bank and Borrower have agreed to amend the
Credit Agreement as set forth below.

          Now, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. AMENDMENTS.

          Subject to the satisfaction of the conditions precedent set forth in
Section 2 below, the Credit Agreement shall be and hereby is amended as follows:

           1.1           The following definitions shall be inserted in
appropriate alphabetical order in Section 1 of the Credit Agreement:

“ABN Amro Bank Line”: The secured line of credit given by ABN Amro to Gulfdiam
in the aggregate amount of up to U.S.$50,000,000, to be used by Gulfdiam for the
purpose of financing of purchases and sales of rough diamonds (and possibly
working capital needs) in Angola.

“ABN Amro”: ABN Amro Bank N.V.

“Gulfdiam”: Gulfdiam DMCC, a joint venture partially owned by a wholly-owned
subsidiary of Borrower.

“Gulfdiam Guaranty”: That certain unsecured limited guaranty executed by
Borrower in favor of ABN Amro, pursuant to which Borrower shall guaranty 50% of
the net outstanding obligations from time to time of Gulfdiam under the ABN Amro
Bank Line, not to exceed U.S.$25,000,000 in the aggregate (or its equivalent in
foreign currencies, at

--------------------------------------------------------------------------------



conversion rates established by ABN Amro), plus any interest accrued thereon,
charges relating thereto including, without limitation, monetary corrections, if
any, and all costs and expenses of enforcement of the Gulfdiam Guaranty.

“Nedbank Guaranty”: That certain guaranty of up to $6,000,000 in Indebtedness
(which shall include all Indebtedness of Subsidiaries of Borrower) executed by
Borrower in favor of Nedbank, Limited, South Africa, which shall include
guaranties by the Borrower and Subsidiaries of the Borrower in connection with
such Indebtedness.

          1.2           The definition of “Commitment” appearing in Section 1 of
the Credit Agreement shall be amended in its entirety to read as follows:
“Commitment: The obligation of Bank to make Loans to the Borrower up to an
aggregate outstanding principal amount not to exceed $20,000,000, as such amount
may be reduced from time to time or terminated according to the terms of this
Agreement, including, without limitation, Section 2.3(b) hereof.”

          1.3           The definition of “Termination Date” appearing in
Section 1 of the Credit Agreement shall be amended in its entirety to read as
follows: “Termination Date: June 30, 2008.”

          1.4           The following sentence is hereby added to the end of the
definition of “Contingent Obligations” as follows: “Notwithstanding the
forgoing, the Nedbank Guaranty and the Gulfdiam Guaranty shall not be deemed to
be Contingent Obligations for the purposes of this Agreement.”

          1.5           Section 2.3 of the Credit Agreement shall be amended in
its entirety to read as follows:

“Section 2.3. Repayments and Prepayments. (a) Optional Prepayment or Repayment.
The Borrower hereby agrees to pay to Bank, no later than the Maturity Date, the
entire unpaid principal of and interest on the Loans. The Borrower may elect to
prepay the outstanding principal of all or any part of any Loan, without premium
or penalty, provided that (a) any full or partial prepayment of the outstanding
amount of any LIBOR Rate Loans pursuant to this Section 2.3(a) may be made only
on the last day of the Interest Period relating thereto, and (b) any such
prepayments of LIBOR Rate Loans shall be in a minimum amount of $300,000 or a
whole multiple of $100,000 in addition thereto. The Borrower shall give Bank
Notice of the date and amount of any proposed prepayment pursuant to this
Section 2.3(a) (y) no less than three (3) LIBOR Business Days prior to any such
proposed prepayment of any LIBOR Rate Loans, and (z) no later than 10:00 a.m.,
New York time, on the date of any such prepayment of any Base Rate Loan. The
Borrower shall be entitled to reborrow before the Termination Date such amounts,
upon the terms and subject to the conditions of this Agreement. Each repayment
or prepayment of principal of any Loan shall be accompanied by payment of the
unpaid interest accrued to such date on the principal being repaid or prepaid
and shall be applied, in the absence of instruction by the Borrower, first to
the principal of Base Rate Loans and then to the principal of LIBOR Rate Loans.
If at any time the aggregate amount of

2

--------------------------------------------------------------------------------



Loans outstanding shall exceed the Commitment, the Borrower shall immediately
pay the amount of such excess to Bank for application to the Loans. The Borrower
may elect to reduce or terminate the Commitment by a minimum principal amount of
$100,000 or an integral multiple thereof of the amount reduced or, as the case
may be, terminated, upon Notice to Bank given by 10:00 a.m., New York time, at
least two (2) Business Days prior to the date of such reduction or termination.
The Borrower shall not be entitled to reinstate the respective Commitment
following such reduction or termination.

(b) Mandatory Repayment. The Borrower hereby agrees to pay to Bank on the
following dates the principal amount of the Loans listed next to such date, each
payment shall reduce the Commitment by each respective amount.

Date   Payment Amount       September 28, 2007   $1,000,000       October 31,
2007   $1,000,000       November 30, 2007   $1,000,000       December 31, 2007  
$7,000,000       March 31, 2008   $5,000,000       June 30, 2008   the entire
unpaid principal     amount then outstanding


          1.6           Section 7.2(a) of the Credit Agreement shall be amended
in its entirety to read as follows:

“(a) create, incur or assume any Indebtedness, other than (i) up to $145,000,000
in unsecured Indebtedness, including, without limitation, the Indebtedness to
Bank, unsecured Indebtedness under the ABN AMRO Leumi Credit Agreement,
Indebtedness (which shall include any Indebtedness of Lazare Kaplan Belgium
(LKB) NV) under lines of credit from Antwerp Diamond Bank to it and such
Subsidiary, including guaranties by Subsidiaries of the Borrower (including,
without limitation, Material Domestic Subsidiaries) in connection with such
Indebtedness, (ii) up to five hundred fifty million Yen in unsecured
Indebtedness to ABN AMRO Bank N.V., Tokyo branch, including guaranties by
Subsidiaries of the Borrower (including, without limitation, Material Domestic
Subsidiaries) in connection with such Indebtedness, (iii) current liabilities of
the Borrower not incurred through the borrowing of money or the obtaining of
credit on an open account basis customarily extended, (iv) Indebtedness in
respect of taxes or other governmental charges contested in good faith and by
appropriate proceedings and for which adequate reserves have been taken, (v)
Indebtedness

3

--------------------------------------------------------------------------------



under the Nedbank Guaranty, (vi) Indebtedness under the Gulfdiam Guaranty, and
(vii) other unsecured Indebtedness not in excess of $250,000;”

          1.7           Clause (vi) of Section 7.2(b) of the Credit Agreement
shall be amended in its entirety to read as follows:

"and (vi) Liens granted by Subsidiaries of the Borrower on the property of such
Subsidiaries located outside of the United States to secure Indebtedness
permitted by Section 7.2(a)(i), Section 7.2(a)(v) or Section 7.2(a)(vi);"

          1.8           All references to the “Note” in the Credit Agreement
shall be deemed to be references to the Second Amended and Restated Note, to be
executed and delivered by the Borrower and payable to the order of the Bank, in
the form of Exhibit A attached hereto.

SECTION 2. CONDITIONS PRECEDENT.

          The effectiveness of this Amendment is subject to the satisfaction of
all of the following conditions precedent:

          2.1           The Borrower and Bank shall have executed and delivered
this Amendment and Borrower shall have executed and delivered to Bank the Second
Amended and Restated Note.

          2.2           Bank shall have received copies (executed or certified,
as may be appropriate) of all legal documents or proceedings taken in connection
with the execution and delivery of this Amendment.

          2.3           Legal matters incident to the execution and delivery of
this Amendment shall be satisfactory to Bank.

          2.4           Lazare Kaplan Europe Inc. and Lazare Kaplan Japan Inc.
shall have executed and delivered to Bank their consent to this Amendment in the
form set forth below.

SECTION 3. REPRESENTATIONS.

          In order to induce Bank to execute and deliver this Amendment, the
Borrower hereby represents to Bank that as of the date hereof, except as set
forth in that certain letter from Bank to the Borrower dated as of the date
hereof, the representations and warranties set forth in Section 5 of the Credit
Agreement are and shall be and remain true and correct (except that the
representations contained in Section 5(d) shall be deemed to refer to the most
recent financial statements of the Borrower delivered to Bank) and the Borrower
is in compliance with the terms and conditions of the Credit Agreement and no
Default or Event of Default has occurred and is continuing under the Credit
Agreement or shall result after giving effect to this Amendment.

4

--------------------------------------------------------------------------------



SECTION 4. MISCELLANEOUS.

          4.1           Except as specifically amended herein, the Credit
Agreement shall continue in full force and effect in accordance with its
original terms. Reference to this specific Amendment need not be made in the
Credit Agreement, the Note, or any other instrument or document executed in
connection therewith, or in any certificate, letter or communication issued or
made pursuant to or with respect to the Credit Agreement, any reference in any
of such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.

          4.2           The Borrower agrees to pay on demand all costs and
expenses of or incurred by Bank in connection with the negotiation, preparation,
execution and delivery of this Amendment, including the fees and expenses of
counsel for Bank.

          4.3           This Amendment may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, all of which taken together shall constitute one and the same agreement.
Any of the parties hereto may execute this Amendment by signing any such
counterpart and each of such counterparts shall for all purposes be deemed to be
an original. This Amendment shall be governed by the internal laws of the State
of New York.

[SIGNATURE PAGE TO FOLLOW]

 

 

5

--------------------------------------------------------------------------------



               This Amendment to the Credit Agreement is entered into as of the
date and year first above written.

LAZARE KAPLAN INTERNATIONAL INC.     By: _____________________ Name: Title:    
HSBC BANK USA, NATIONAL ASSOCIATION     By: _____________________ Name: Title:


6

--------------------------------------------------------------------------------



GUARANTOR’S ACKNOWLEDGEMENT AND CONSENT

          Each of the undersigned heretofore executed and delivered to Bank a
Guaranty dated September 28, 2004. Each of the undersigned hereby consents to
the Second Amendment to Revolving Credit Agreement as set forth above and
confirms that its Guaranty and all of the undersigned’s obligations thereunder
remain in full force and effect. Each of the undersigned further agrees that the
consent thereof to any further amendments to the Credit Agreement shall not be
required as a result of this consent having been obtained, except to the extent,
if any, specifically required by the Guaranty referred to above.

LAZARE KAPLAN EUROPE INC.     By: ________________________ Name: Title:    
LAZARE KAPLAN JAPAN INC.     By: ________________________ Name: Title:


7

--------------------------------------------------------------------------------



EXHIBIT A

SECOND AMENDED AND RESTATED PROMISSORY NOTE

  New York, New York $20,000,000.00 Dated as of September 24, 2004


     On June 30, 2008, FOR VALUE RECEIVED, the undersigned, LAZARE KAPLAN
INTERNATIONAL INC., a Delaware corporation (the "Borrower") promises to pay to
the order of HSBC BANK USA, National Association at its principal office at 452
Fifth Avenue, New York, New York 10018 the principal sum of Twenty Million
Dollars ($20,000,000.00), or such lesser amount as may be advanced to the
Borrower hereon pursuant to the Agreement hereinafter identified. This Note is
subject to mandatory repayment in accordance with the terms and conditions set
forth in the Agreement.

     The Borrower hereby promises to pay interest (computed on the basis of a
year of 360 days for the actual number of days elapsed) on the principal amount
from time to time remaining unpaid hereon from the date hereof until paid at the
rates, and payable in the manner and on the dates, specified in the Agreement.

     All loans made by the payee hereof against this Note, and all payments made
by the Borrower on account of the unpaid principal amount hereof, shall be
recorded on the books and records of the holder hereof and endorsed hereon prior
to any transfer hereof, and the Borrower agrees that in any action or proceeding
instituted to collect or enforce collection of this Note, the amount shown as
owing on this Note on the books and records of the holder hereof shall be deemed
prima facie correct.

     This Note is issued under the terms and provisions of Revolving Credit
Agreement bearing even date herewith by and between the Borrower and HSBC BANK
USA, National Association, as amended (the "Agreement"), and this Note and the
holder hereof are entitled to all of the benefits provided for by said Agreement
or referred to therein, including the ability of Bank to accelerate the payment
of the Note upon the occurrence of an Event of Default, to which Agreement
reference is hereby made for a statement thereof.

     This Note shall be construed in accordance with, and governed by, the
internal laws of the State of New York.

     The Borrower hereby promises to pay all costs and expenses (including
attorneys' fees) suffered or incurred by the holder hereof in collecting this
Note or in enforcing any rights in any collateral therefor. The Borrower hereby
waives presentment for payment and notice of dishonor.

8

--------------------------------------------------------------------------------



      This Note evidences loans made by Bank to the Borrower, from time to time
and amends and restates in its entirety that certain Amended and Restated Demand
Promissory Note dated as of September 28, 2004 given by the Borrower to Bank
(the “Old Note”) which evidenced outstanding loans made by Bank up to a maximum
aggregate principal amount of $30,000,000.

  LAZARE KAPLAN INTERNATIONAL INC.               By:     
 
    Name: William H. Moryto     Title: Vice President & Chief Financial Officer


9

--------------------------------------------------------------------------------